        Case 4:20-cv-04240 Document 1 Filed on 12/14/20 in TXSD Page 1 of 8




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 XAVIER D. HENDERSON,
                                                     CIVIL COMPLAINT
          Plaintiff,

 v.                                                  CASE NO. 4:20-cv-04240

 CLICKLEASE, LLC,
                                                     DEMAND FOR JURY TRIAL
          Defendant.


                                          COMPLAINT

        NOW COMES Xavier D. Henderson (“Plaintiff”), by and through his undersigned

attorneys, complaining of ClickLease, LLC (“Defendant”), as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227 and violations of the Texas Debt Collection

Act (“TDCA”) pursuant to Tex. Fin. Code Ann. §392 for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the TCPA and 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States.

      3. The Court has supplemental jurisdiction over the state law TDCA claim under 28 U.S.C.

§1367.

      4. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Texas, Plaintiff resides in the Southern District of Texas, and a

substantial portion of the events or omissions giving rise to the claims occurred within the Southern

District of Texas.

                                                 1
       Case 4:20-cv-04240 Document 1 Filed on 12/14/20 in TXSD Page 2 of 8




                                               PARTIES

    5. Plaintiff is a natural person over 18-years-of-age and is a “person” as defined by 47 U.S.C.

§153(39).

    6. Defendant is a loan provider with its principal place of business located at 1182 W 2400S.

Suite A, West Valley City, Utah 84119.

                              FACTS SUPPORTING CAUSES OF ACTION

    7. In or around September 2019, Plaintiff acquired a loan of approximately $13,000.00,

serviced by Defendant (“subject loan”).

    8. Plaintiff maintained timely payments until approximately September of 2020, when his

business was severely impacted due to the COVID-19 pandemic. Subsequently, the subject loan

allegedly fell into default status.

    9. In or around September 2020, Defendant began placing collection calls to Plaintiff’s

cellular telephone number (713) XXX-1222, in an attempt to collect on the alleged defaulted

subject loan.

    10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner,

possessor, and operator of the cellular telephone ending in 1222.

    11. In or around November 2020, Plaintiff answered a call from Defendant. Plaintiff informed

Defendant’s representative that he would need some time to make a payment, in effort to

financially catch up on all of his expenses.

    12. Defendant’s representative told Plaintiff that he would need to make a payment in full, or

his account will be transferred to the legal department.

    13. Unable to make a payment or arrangement with Defendant’s representative, Plaintiff ended

the call.



                                                  2
      Case 4:20-cv-04240 Document 1 Filed on 12/14/20 in TXSD Page 3 of 8




   14. On or around November 25, 2020 at 4:20 PM, Plaintiff answered another phone call from

Defendant.

   15. During this call, Plaintiff demanded Defendant stop calling his cellular phone and said that

he felt harassed by the volume of phone calls.

   16. Despite Plaintiff’s requests, Plaintiff has continued to receive numerous collection calls

from Defendant to the present date.

   17. In the calls that Plaintiff did answer, Plaintiff was greeted by a noticeable period of “dead

air” while Defendant’s automated telephone system attempted to connect Plaintiff to a live agent.

   18. Specifically, there would be an approximate 2 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant.

   19. Moreover, Plaintiff also hears what sounds to be call center noise in the background of

Defendant’s calls.

   20. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

using an automated telephone dialing system, a telephone dialing system that is commonly used

in the debt collection industry to collect defaulted debts.

   21. The phone number that Defendant most often used to contact Plaintiff is (512) 489-9124,

but upon information and belief, it may have used other phone numbers to place calls to Plaintiff’s

cellular phone.

                                               DAMAGES

   22. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.

   23. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon



                                                  3
       Case 4:20-cv-04240 Document 1 Filed on 12/14/20 in TXSD Page 4 of 8




and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the incessant phone calls,

aggravation that accompanies unsolicited telephone calls, emotional distress, mental anguish,

anxiety, loss of concentration, diminished value and utility of telephone equipment and telephone

subscription services, the loss of battery charge, and the per-kilowatt electricity costs required to

recharge his cellular telephone as a result of increased usage of his telephone services.

   24. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

   25. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

           COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   26. Plaintiff restates and realleges paragraphs 1 through 25 as though fully set forth herein.

   27. Defendant placed or caused to be placed non-emergency calls, including but not limited to

the calls referenced above, to Plaintiff’s cellular telephone using an automatic telephone dialing

system (“ATDS”) without his prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

   28. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   29. Upon information and belief, based on the lack of prompt human response during the phone

calls in which Plaintiff answered, Defendant used an automated dialing system to place calls to

Plaintiff’s cellular telephone.




                                                  4
      Case 4:20-cv-04240 Document 1 Filed on 12/14/20 in TXSD Page 5 of 8




   30. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

   31. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on his cellular

phone.

   32. The fact that Defendant’s phone system continued to place calls after Defendant was aware

that Plaintiff did not wish to receive further calls clearly evinces the fact that Defendant’s phone

system stored Plaintiff’s phone number and continued to randomly or sequentially auto-dial

Plaintiff’s cellular phone number without his consent.

   33. There would be no reason for Defendant to continue to contact Plaintiff, especially after

having been notified to cease all telephone communications. Yet, Defendant’s ATDS continued to

keep Plaintiff’s phone number stored, causing its system to randomly or sequentially dial the

number dozens of times thereafter.

   34. Any prior consent, if any, was revoked by Plaintiff’s verbal revocation.

   35. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone from September 2020 through the present day, using an ATDS without his prior consent.

   36. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular

phone.

   37. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to contact consumers on their cellular phones.

   38. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.



                                                  5
      Case 4:20-cv-04240 Document 1 Filed on 12/14/20 in TXSD Page 6 of 8




   39. The calls placed by Defendant to Plaintiff were regarding business activities and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   40. Defendant, through its agents, representatives, subsidiaries, and/or employees acting

within the scope of their authority acted intentionally in violation of 47 U.S.C. §227(b)(1)(A)(iii).

   41. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing

violations of the TCPA should trigger this Honorable Court’s ability to triple the damages to which

Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

   WHEREFORE, Plaintiff, XAVIER D. HERNANDEZ, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

       a. Declaring that the practices complained of herein are unlawful and violate the
          aforementioned statutes and regulations;

       b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
          pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

       c. Enjoining Defendant from further contacting Plaintiff; and

       d. Awarding any other relief as this Honorable Court deems just and appropriate.

                  COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   42. Plaintiff restates and reallages paragraphs 1 through 41 as through fully set forth herein.

   43. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   44. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6).

   45. The subject debt is a “debt” and a “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.




                                                 6
      Case 4:20-cv-04240 Document 1 Filed on 12/14/20 in TXSD Page 7 of 8




             a. Violations of TDCA §392.302

   46. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   47. Defendant violated the Tex. Fin. Code when it continued to call Plaintiff’s cellular phone

numerous times after he notified them to stop. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately pay the subject loan.

   48. Upon being told to stop calling, Defendant had ample reason to be aware that it should not

continue its harassing calling campaign. Yet, Defendant consciously chose to continue placing

systematic calls to Plaintiff’s cellular phone knowing that is conduct was unwelcome.

   WHEREFORE, Plaintiff XAVIER D. HERNANDEZ respectfully requests that this

Honorable Court enter judgment in his favor as follows:

       a. Declare that the practices complained of herein are unlawful and violate the
           aforementioned statute;
       b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);
       c. Award Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);
       d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
           underlying violations;
       e. Award Plaintiff costs and reasonable attorney fees as provided under Tex. Fin. Code
           Ann. § 392.403(b) ; and
       f. Award any other relief as the Honorable Court deems just and proper.

Plaintiff demands trial by jury.




                                                7
     Case 4:20-cv-04240 Document 1 Filed on 12/14/20 in TXSD Page 8 of 8




Dated: December 14, 2020                       Respectfully Submitted,

                                               /s/ Marwan R. Daher
                                               /s/ Alexander J. Taylor
                                               /s/ Omar T. Sulaiman
                                               Marwan R. Daher, Esq.
                                               Alexander J. Taylor, Esq.
                                               Omar T. Sulaiman, Esq.
                                               Counsel for Plaintiff
                                               Sulaiman Law Group, Ltd
                                               2500 S Highland Ave, Suite 200
                                               Lombard, IL 60148
                                               Telephone: (630) 575-8181
                                               mdaher@sulaimanlaw.com
                                               ataylor@sulaimanlaw.com
                                               osulaiman@sulaimanlaw.com




                                      8
